﻿At the Seventh Conference of Heads of State or Government of Non- Aligned Countries, held at New Delhi from 7 to 12 March 1983, the chairman of the Movement of Non-Aligned Countries, Prime Minister Indira Gandhi of India, appealed to fellow heads of State or Government to participate in this session of the General Assembly with a view to reaffirming our faith in this Organization and to strengthening its role in the maintenance of international peace and security, and also to make a collective reassessment of the economic problems facing our one world today, particularly as they undermine our interdependence and mutuality of interest.
Imbued with faith in the Organization as the repository of the hopes of mankind for the maintenance of international peace and security, and given our serious concert) about the economic situation facing the world today, I hearkened to the summons issued at New Delhi to join my colleagues, follow heads of State or Government, in a concerted effort to reaffirm that faith and to contribute, it was hoped, to the search for solutions to the common problems besetting our world today.
Before proceeding any further, Sir, I should like to take this opportunity to congratulate you on your election as President of the thirty-eighth session. I wish you every success as you undertake the onerous task of guiding the deliberations of this session. Your impressive record as a diplomat, a jurist and a renowned statesman accounts for the support you have received from the Assembly in its electing you to preside over its affairs.
Permit me also, Mr. President, to pay a tribute to your predecessor, Mr. Imre Hollai of Hungary, for the commendable efforts he deployed as President of the thirty-seventh session. We recognize his valuable contributions to our efforts in promoting the goals of the United Nations.
May I also take this opportunity to welcome into this group of nations the new State of Saint Christopher and Nevis as a Member of the United Nations. We congratulate the Government and people on their independence and wish them every success in their task of nation-building.
Last year, my Government, concerned with the increasingly deteriorating international relations and the danger this posed for international peace and security, as well as the detrimental effect it was having on the Organization, called on the membership to implement the provisions of the Charter of the United Nations relating to the maintenance of international peace and security.
While the Security Council has been considering this issue over the past year, it is a matter of regret to my Government that meanwhile the international situation has not only deteriorated, but the threat of nuclear war has become even more menacing and real. For even today we meet against the backdrop of the unfortunate Korean civil airliner incident, resulting in the loss of life of 269 innocent people. The atmosphere and condition of mind that gave rise to this incident are, in our view, both regrettable and deplorable.
Even more alarming is the fact that with the increase in international tension, the uninterrupted arms race and the threat posed by nuclear weapons, the Organization stands helpless, unable to take meaningful initiatives to arrest this drift towards self-immolation. It was with a view to averting this danger that heads of State of the Non-Aligned Movement, in their meeting at New Delhi, called for a strengthening of the role of the United Nations to avert the threat of nuclear catastrophe.
It may be recalled that it was after a global catastrophe some 38 years ago that we, "the peoples of the United Nations, determined to save succeeding generations from the scourge of war, which twice in our lifetime has brought untold sorrow to mankind", founded the United Nations.
Today, if I appear on this rostrum, it is to reaffirm the faith and determination of my Government and people, as we helplessly watch the incidents of global tension rising every day, whether they be on the mountains and plains of Central America; in the streets and arid plains of the Middle East, reflecting the anguish of the Palestinian people to be born as a State; in the towns and villages of South-East Asia or in the deserts of Chad; in the struggle of the people of Namibia to be born free as an independent nation in the denial of the human dignity of the black people of	South Africa; and even, in the futile fratricidal war in the Gulf area. We see in all this a catalogue of woes and tribulations besetting our world. States have selfishly ignored the pledge we made when our founding fathers adopted the Organization's Charter. Today, what do we see? Nations continue to take up arms against nations and factions have been created within States, with adverse consequences for international peace and security.
It is our firm belief that as long as we continue to ignore the pledges and commitments enshrined in the Charter and refuse to utilize its procedures and provisions, so long shall our world be plagued by these problems and, indeed, new sets of problems. It is in this regard, therefore, that my Government believes that the General Assembly should be the echo chamber of the conscience of the international community. We should use the United Nations to articulate common problems and focus our energies to find solutions to them. This is the message I want to reiterate, as the head of a small, independent country grappling with the problems of nation-building in a world distracted, self-distracted if you will, by political tension born of mistrust among nations.
Even as the world is confronted with the threat of nuclear annihilation and mounting political tension, because of the escalating arms race, developing countries such as mine face no less a threat to their very survival as nation States in the equally serious international economic situation. The complex problems that today constitute the international economic malaise have been discussed in various international forums, and it is no hidden secret that, increasingly, the continued viability of many of the newly independent countries as nation States is becoming bleaker in an inexorably hostile economic world. Unless the international community immediately comes to terms with the situation, even that glorious chapter of the Organization, that of political decolonization, may have to be rewritten.
The burden of the crisis has been felt within the international monetary system. It has been reflected in severe cutbacks in finance and development assistance and in unacceptable restrictions in terms of trade, both for manufactured goods from the newly industrialized countries and for agricultural raw materials and minerals from non-oil-exporting countries.
The result of all this has been disappointing as regards the improvement of the social and economic welfare of millions of people across the globe, whose legitimate expectations of well-being remain disappointed and unfulfilled.
Inasmuch as it is evident that every country represented here today has, in one way or the other, been affected by the global economic crisis, the one inescapable fact remains that the world stands in need of a new order to rearrange our social and economic relationship. More than ever before, we need imagination, compassion and, above all, the political initiative and will to meet the deepening economic crisis and afford our peoples the improved standard of life that is their due. It is not by acrimony, confrontation and division that this new order I speak of will evolve or be established, but rather by the recognition and the affirmation of our mutuality of interest and our indissoluble interdependence.
The rapid expansion of international travel, the unprecedented movement of money and finance across continents, the possibilities of easily transmitting disease and illness over vast distances, cosmic pollution and a myriad of other problems all attest to the need for the Organization to address itself to the question of global interdependence. It therefore behaves us all to recognize that only in this course lies our collective and individual salvation, and that this is our understanding of fairness and equity.
Allow me to aver that even though the present state of the world economy has unfavorably affected the countries of the world as a whole, and the developing countries above all, it is, however, generally recognized that the least developed among them have suffered most and because of the weakness of their economic structures are the least likely to benefit from any economic recovery without massive international support from the major donors and financial institutions. In this regard, the achievement of the objectives of the Substantial New Programme of Action for the 1980s for the Least Developed Countries,' unanimously adopted in Paris in 1981, is more than ever a valid goal.
In this connection, let me take this opportunity to express to the Secretary-General my Government's appreciation for recently sending an inter-agency mission to assess, the assistance needs of Sierra Leone, with the aim of mobilizing the financial and other resources necessary to implement the programmes and projects identified in the report. The report is an official document before this session of the Assembly. I therefore urge all States and relevant institutions and organizations to give it the necessary attention with the aim of participating effectively in a donors conference to be organized in due course.
I would like at this juncture to express the gratitude and appreciation of my Government and people to all agencies and organizations, within and outside the United Nations system, which are rendering assistance to my country. We have no doubt that these institutions and agencies could give humanity greater assistance if only we could minister the necessary political will to provide them with the resources they require to fulfil their mandates. These institutions, by their role and function, give practical meaning to one of the cardinal principles of the Charter by promoting social progress, improving standards of life and ensuring the economic and social advancement of all peoples and thereby strengthening the fabric of international peace and security.
The United Nations was born out of the lessons of the last global catastrophe I spoke of earlier. Let us, therefore, apply the lessons of that global catastrophe, reaffirm our faith and uphold and respect the organs, procedures and provisions of the Charter, for only in this way can we assuredly fulfil our pledges to save succeeding generations from the scourge of war. I affirm the commitment of the Government and people of Sierra Leone to this end.
